MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                             Sep 29 2017, 9:59 am
court except for the purpose of establishing
the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Jodi K. Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

D.J.,                                                    September 29, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         47A05-1705-JV-945
        v.                                               Appeal from the Lawrence Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrea McCord,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         47C01-1608-JD-284



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017      Page 1 of 13
                                          Case Summary
[1]   D.J. appeals the juvenile court’s dispositional order making him a ward of the

      Indiana Department of Correction (“DOC”) rather than placing him in a less

      restrictive alternative. He raises one issue on appeal, namely, whether the

      juvenile court abused its discretion when it ordered him placed with the DOC.

      We affirm.



                               Facts and Procedural History
[2]   On August 17, 2016, fifteen-year-old D.J. battered his mother, S.J. (“Mother”),

      by hitting her on her left side three times and on her head twice with a closed

      fist, causing pain and injury. D.J. had become angry with Mother because she

      took his X-box gaming system away from him after he had refused to go to

      school. D.J. took Mother’s cellular telephone away from her when she

      attempted to call the police. Mother fled the house and called the police from a

      neighbor’s house. The police arrived and arrested D.J. At a detention hearing

      on August 18, the juvenile court found probable cause that D.J. was a

      delinquent child and ordered him detained and placed with Mother.


[3]   The State filed a petition on August 31, alleging that D.J. was a delinquent

      child for committing battery against Mother1 and interference with the reporting




      1
          Ind. Code § 35-42-2-1 (2016).


      Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 2 of 13
      of a crime,2 acts that would be a Class A misdemeanors if committed by an

      adult. On August 23, Lawrence County Probation Officer Constance Bailey

      (“Bailey”) prepared a preliminary inquiry report regarding D.J. in which she

      noted his juvenile history. Appellant’s App. at 9, 11. On July 3, 2013, D.J. had

      been adjudicated a delinquent child for intimidation where the threat is to

      commit a forcible felony,3 and he was placed on a program of informal

      adjustment from which he was successfully discharged. On March 8, 2016,

      D.J. was again alleged to be a delinquent child for intimidation, this time for

      threatening to punch a teacher at his school in Bloomington. However, the

      juvenile court dismissed the case “as referred out” to the Monroe County

      Community School Corporation because D.J. had been suspended from his

      school for the remainder of the school year and was placed on home bound

      instruction.4 Id. at 42.


[4]   The preliminary inquiry report also noted D.J.’s mental health history. D.J.

      had had several previous placements for mental health treatment beginning in

      May 2013, when he was diagnosed with Mood Disorder while placed at

      Bloomington Meadows Hospital (“Meadows”). D.J. was discharged from

      Meadows that same month with a recommendation to continue medication




      2
          I.C. § 35-45-2-5.
      3
          I.C. § 35-45-2-1(a)(1).
      4
        The preliminary inquiry report notes another set of delinquency allegations for acts of resisting law
      enforcement and disorderly conduct in April 2014, but those allegations were dismissed with prejudice by the
      prosecutor, and the record does not disclose anything further about the nature of those allegations.

      Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017        Page 3 of 13
      management and counseling. D.J. was again admitted to Meadows on April,

      10, 2014. He participated in individual, group, and family psychotherapy, and

      he was discharged on April 14. In August 2014, D.J. was placed at Harsha

      Behavioral Center and then Gibault Treatment Facility for six months, and

      D.J.’s parents reported that they observed an improvement in D.J.’s behavior

      after his release from Gibault.


[5]   According to the preliminary inquiry report, D.J. had reported smoking

      marijuana twice. The report notes that D.J.’s father, M.J. (“Father”), had a

      history of marijuana and cocaine use while on probation in 2006 and that he

      had participated in treatment through Amethyst House.


[6]   On October 3, 2016, the juvenile court held a dispositional hearing at which

      D.J. admitted to the battery allegation, and the State then dismissed the

      interference with reporting a crime allegation. At the hearing, Bailey and

      Ashley Bridges (“Bridges”), another Lawrence County Probation Officer who is

      a case manager with the Lawrence County Juvenile Problem Solving Court

      (“JPSC”), testified and recommended that D.J. be placed on supervised

      probation and ordered into the JPSC program.5 They testified that the JPSC




      5
        Neither party nor anything in the record explains what a problem solving court is. However, Indiana’s
      judicial branch website, of which we take judicial notice, Ind. Evidence Rule 201(a), describes such courts as
      being designed
               to accommodate offenders with specific needs and problems that were not or could not be
               adequately addressed in traditional courts. Problem-solving courts seek to promote outcomes that
               will benefit not only the offender, but the victim and society as well. Thus problem-solving courts
               were developed as an innovative response to deal with offenders’ problems, including drug abuse,
               mental illness, and domestic violence.

      Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017          Page 4 of 13
team had evaluated D.J.’s case, looking at a home study, his Individualized

Education Plan (“IEP”), psychological evaluations, and other background

information, and had determined that D.J. was appropriate for the JPSC

program. They testified that regular juvenile probation would not provide the

intensive mental health services D.J. needed, but supervised probation through

the JPSC program could provide those services. Bridges also testified that

D.J.’s family did not have medical insurance to provide him with the mental

health treatment he needed. She testified that D.J. had been out of school since

the eighth grade because the school would not allow him to reenroll until he

had documentation from a therapist that he did not pose a danger. Bridges

testified that the JPSC program could provide D.J. with the therapy necessary

to get him “to the point of where he would be allowed to enroll in school.” Tr.

at 23. She said the JPSC could ensure that D.J. attended school through home

bound services until then. However, Bridges testified that Mother was not

“super excited” about D.J. being placed in the JPSC program because Mother

did not want to take drug screens6 and she was concerned that the program

requirements would interfere with her job.




www.in.gov/judiciary/pscourts/2337.htm. Among other differences from other courts, “[p]roblem-solving
courts work with external parties to achieve certain goals (e.g., developing partnerships with mental health
providers).” Id.
6
   Bridges testified that “[t]here was a comment made by the mom that if she wants to get high with her
friends, then, you know, she’s an adult, she can do that.” Id. at 26.

Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017         Page 5 of 13
[7]    Bridges also testified that there “was an argument for” D.J.’s placement in the

       DOC. Id. at 25. She stated that D.J. could “receive therapy services” and

       education at the DOC. Id.


[8]    Mother testified that she believed she would lose her job as a manager at Burger

       King if she had to bring D.J. to court every Tuesday afternoon, as required by

       the Lawrence County JPSC program. However, she stated that she did not

       “want to see [D.J.] go to DOC for this” delinquent act, Id. at 52, and she was

       “trying to avoid” D.J. being placed in the DOC. Id. at 51.


[9]    The State recommended that D.J. be placed in the JPSC program because he

       needed therapy. If the court did not place D.J. in the JPSC program, the State

       recommended placement in either a residential treatment facility or the DOC.

       D.J.’s attorney requested that he be placed in the JPSC program because he

       needed therapy and there was no evidence regarding what therapy he could

       receive in the DOC.


[10]   The juvenile court was concerned that Mother would lose her job and be “out

       on the street” if she was required to participate in D.J.’s JPSC program. Id. at

       45-46. The court found that D.J. needed “intensive services” that “c[ould] only

       be provided” by the JPSC program or the DOC. Id. at 52-53. However, the

       court stated that it wished to avoid placing D.J. in the DOC if possible, and

       noted that placing D.J. in the JPSC program would be less restrictive and

       “more family-like” than DOC placement because he would be living at home

       while in the JPSC program. Id. at 53. Therefore, the court continued the


       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 6 of 13
       dispositional hearing to give the parties time to find an approved adult who

       could accompany D.J. to court every week as required under the JPSC

       program.


[11]   On February 9, 2017, Bailey prepared and filed with the juvenile court a

       predispositional report regarding D.J. in which she noted that a December 7,

       2016 psychological evaluation of D.J. by Christopher & Associates showed that

       he had a diagnosis of a moderate “conduct disorder” and “unspecified bipolar

       and related disorder.” Appellant’s App. at 47. Christopher & Associates noted

       that D.J. needed intensive psychotherapy and recommended that he be placed

       in the JPSC program. The Probation Recommendation section of the

       predispositional report also recommended that D.J. “be placed on supervised

       probation, and be ordered into the Lawrence County [JPSC,] to end upon the

       successful completion of that program.” Id. at 53.


[12]   On February 17, Bailey filed in the juvenile court a copy of a “Parenting and

       Family Function Assessment” regarding D.J. and his family, prepared by

       Ireland Home Based Services. Id. at 70. The assessment recommended that

       D.J. have individual counseling, preferably in an inpatient setting, and stated

       that D.J. needed probation intervention through the JPSC. It noted that

       Mother “could also benefit” from therapeutic and parenting services. Id. at 73.


[13]   The juvenile court reconvened the dispositional hearing on March 30, 2017. At

       that hearing Father testified that, although he lives forty-five minutes away

       from the court house, he could transport D.J. to the JPSC every other Tuesday.


       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 7 of 13
       He was not sure if he could do it every week as he and his wife only had one

       shared vehicle. He stated that he could also transport D.J. to other

       appointments if they were scheduled in advance. Father stated that whether he,

       himself, would participate in counseling depended “on what you’re talking

       about.” Tr. at 65. Father said that he would “not tak[e] random drug screens,”

       and that he could not authorize random searches of his residence because he

       did not own the house in which he lived. Id. at 67.


[14]   Mother also testified at the March 30 hearing. She testified that she could

       rearrange her work schedule in order to get D.J. to court weekly, but doing so

       would lower her work hours, her position, and her income. She stated that

       such a revised work schedule would cause “an extreme financial hardship on

       her family,” but she would make that change if she had to do so. Id. at 69-70.

       Mother testified that she did not think she “should have to do” counseling

       through the JPSC program. Id. at 70.


[15]   Bridges testified again at the March 30 hearing. She testified that “typically”

       both parents are ordered to participate in the JPSC program, but that there are

       “some extenuating circumstances.” Id. at 71. She stated that, since Father lives

       outside the county and Mother said she would have difficulty participating in

       the JPSC program, “[i]t would have to be at the court’s discretion as far as what

       level of involvement [D.J.’s parents] would have to play” in the JPSC program.

       Id. at 72. She testified that she still believed that D.J. should be placed in the

       JPSC program and that the only alternative was, “unfortunately,” placement in

       the DOC because there was no residential placement available. Id. at 74.

       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 8 of 13
       Bridges also testified that, in recent weeks, D.J. had been “trying and doing

       everything he c[ould] to be a participant of the [JPSC] program.” Id. at 72.


[16]   At the close of evidence, the State recommended that D.J. be placed in the

       DOC because “it just sounds like today that the parents are not willing or [are]

       unable to participate fully in the [JPSC] program so that [D.J.] could be

       successful.” Id. at 75. Counsel for D.J. argued that the JPSC program was the

       only appropriate placement for him and requested that placement.


[17]   The juvenile court ruled as follows:

               [B]ased on [the parents’] testimony, they’re not going to be
               compliant with the orders of the Court, which could actually do
               more harm than good to the child, if that’s the case. So, I don’t
               know that I agree that it’s necessarily in the best interests for me
               to put him in a program and place the parents under Court
               orders, which would be necessary to facilitate the orders of the
               Court for Problem Solving Court. It’s going to cause mom to
               lose her manager job at work. It’s going to cause mom to take a
               pay rate cut. She’s going to lose her manager status at Burger
               King, is my understanding. Dad lives forty-five (45) minutes
               away and is only able to be here every other week and he’s
               unwilling to participate in services himself, family-type service, to
               try to repair the family unit in order to try to get the child back to
               where he needs to be.


               So, the Court is not going to set this young man up to fail. It’s
               not going to happen. So, at this time, the Court finds that it’d be
               in the best interests of the child to remand the child, order the
               child, to be made a ward of the Indiana Department of
               Correction[] for housing in any correctional facility for juveniles.
               The child is now ordered into [B]oys’ [S]chool, effective
               immediately…. I’m sure that there will be programming at the
       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 9 of 13
        Department of Correction[] in which the parents will be required
        to participate whether you like it or not. But it’s very clear to this
        Court that the parents are not going to work with the program
        and I am not going to put this boy through that. He does not
        deserve to have orders that are – that the parents are refusing to
        comply with at this time. We’re going to set this boy up so he
        gets the best services possible, even if it means to remove him
        from the community.


Id. at 77-78. In its written dispositional order making D.J. a ward of the DOC

for housing in a correctional facility for children, the juvenile court stated as

follows:

        The child’s parents would be required to participate and follow
        certain rules of the Juvenile Problem Solving Court. After
        hearing evidence from the parties and from the child’s Mother
        and Father at the dispositional hearing, the Court finds that [] the
        child’s parents are either unable or are unwilling, or both, to
        follow certain conditions and rules within the Juvenile Problem
        Solving Court. Both parents testified under oath at the
        dispositional hearing that they would not comply with certain
        requirements of the Juvenile Problem Solving Court. As such,
        there are no other reasonable alternatives to facilitate the child’s
        rehabilitation short of wardship to DOC, based on the child’s
        past history and rehabilitative services provided to him.


Appellant’s App. at 75-76. This appeal ensued.



                           Discussion and Decision




Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 10 of 13
[18]   D.J. contends that the juvenile court erred in making him a ward of the DOC

       rather than placing him in the less restrictive alternative of supervised probation

       through the JPSC program.


               [T]he choice of the specific disposition of a juvenile adjudicated a
               delinquent child is a matter within the sound discretion of the
               juvenile court and will only be reversed if there has been an abuse
               of that discretion. The juvenile court’s discretion is subject to the
               statutory considerations of the welfare of the child, the safety of
               the community, and the policy of favoring the least harsh
               disposition. An abuse of discretion occurs when the juvenile
               court’s action is clearly erroneous and against the logic and effect
               of the facts and circumstances before the court or the reasonable,
               probable, and actual inferences that can be drawn therefrom.
               Hence, the juvenile court is accorded wide latitude and great
               flexibility in its dealings with juveniles.


       R.A. v. State, 936 N.E.2d 1289, 1291 (Ind. Ct. App. 2010) (citations and

       quotations omitted). “With respect to the abuse of discretion standard, we give

       substantial weight to a trial court’s judgment as to the credibility of witnesses

       based on its observance of evidence first hand.” Gado v. State, 882 N.E.2d 827,

       830-31 (Ind. Ct. App. 2008) (citing Pruitt v. State, 834 N.E.2d 90, 104

       (Ind.2005)), trans. denied.


[19]   The statutory considerations are contained in Indiana Code 31-37-18-6:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


               (1) is:

       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 11 of 13
                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;


               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and


               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[20]   Thus, Indiana policy favors the least harsh disposition that is consistent with

       community safety and the best interest of delinquent juveniles. However, in

       certain circumstances, the best interest of the child will be better served by a

       more restrictive placement. K.A. v. State, 775 N.E.2d 382, 387 (Ind. Ct. App.

       2002). The trial court held that this case presents such circumstances, and we

       cannot say the trial court abused its discretion in so holding.


[21]   The trial court based its best interest conclusion on its finding that D.J.’s

       parents’ testimony showed they would refuse to comply with the parental

       requirements of the less restrictive JPSC program and that their non-compliance

       would cause D.J. to fail at the program. Father testified that he would not

       submit to drug screening or house searches, and Mother also indicated


       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 12 of 13
       reluctance to submit to drug screening. Both parents also indicated an

       unwillingness to engage in the family counseling requirements of the JPSC

       program. And although the parents testified that they would transport D.J. to

       the JPSC program despite the significant hardship to them, the juvenile court

       clearly found that testimony was not credible. The juvenile court was in the

       best position to judge the parents’ credibility, and we will not second-guess it on

       review. Gado, 882 N.E.2d at 830-31.


[22]   The juvenile court did not abuse its discretion in concluding that it was not in

       D.J.’s best interest to be set up for failure in the JPSC program due to his

       parents’ likely non-compliance with the requirements of that program. Nor did

       the court err in concluding that it was in D.J.’s best interest to be placed in the

       DOC where he could obtain the mental health and education services he

       needed. Those conclusions were supported by the logic and effect of the facts

       and circumstances before the court. R.A., 936 N.E.2d at 1291.



                                               Conclusion
[23]   The trial court did not abuse its discretion in concluding that placement in the

       DOC was in D.J.’s best interest given the evidence of his parents’ unwillingness

       and/or inability to comply with the requirements of the only available less

       restrictive alternative, i.e., the JPSC program.


[24]   We affirm.


       Baker, J., and Altice, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 47A05-1705-JV-945 | September 29, 2017   Page 13 of 13